Title: General Orders, 11 May 1778
From: Washington, George
To: 


                    
                        Head-Quarters V. Forge Monday May 11th 1778.
                        Parole Lebanon—C. Signs Liberty. Lynn.
                        
                    
                    A Court of Enquiry to sit tomorrow morning nine ôClock at General Varnum’s Hut to take into Consideration a Complaint exhibited by Coll Greene against Coll Steward—Brigadier General Varnum is appointed President—Colonels Grayson & Biggelow Lieutena[n]t Colonels Wiessenfels and Brearly & Major Ward will attend as Members.
                    The General Officers are requested to attend at Head-Quarters tomorrow at eleven ôClock in the forenoon, that they may take the Oath appointed by Congress in their Resolution of the 3rd of Feby last which was published in General Orders of the 7th instant.
                    At a General Court Martial Coll Febiger President April 28th 1778—Captain Thomas Lucas of Coll Malcom’s Regiment tried for assuming the rank of a Captain when a Lieutenant, secondly, for discharging an inlisted soldier and also for receiving a sum of money for so doing; and thirdly for returning the said soldier deserted in the Muster-Roll after discharging him—found guilty of the charges exhibited against him, being breaches of the 5th Article 18th section and 2nd Article, 3rd section, also 5th Article, 5th section of the Articles of War & sentenced to be discharged the service.
                    Also Lieutt Baron of Coll Wigglesworth’s Regiment tried for striking Lieutt Page and secondly ungentlemanlike behaviour found guilty of the charges exhibited against him and sentenced to be cashiered and to be rendered incapable of ever serving The United-States in any military Capacity.
                    The Commander in Chief approves the foregoing sentences & orders them to take place immediately.
                    At the same Court Captn Morrison of the 1st Jersey Battalion tried for selling as Substitutes men who by an express law of the State, were deemed incapable of being such & for selling soldiers as substitutes who were before inlisted for the common bounty—Upon consideration of the Charges and Evidence the Court are unanimously of opinion that Captain Morrison is guilty of the charges exhibited against him, but as he does not appear to have been actuated by selfinterested motives, as his actions which are most censured, have arose from a desire of promoting the good of the service, the Court determine that he does not merit Censure.
                    The General confirms the sentence; at the same time he cannot forbear remarking that the practice of selling soldiers as substitutes is an abuse of the highest nature & pregnant with the most pernicious Consequences, though there is every reason to hope in the present instance that it did not proceed from selfish & pecuniary motives, yet it  is in itself of so dangerous a tendency & so inconsistent with every rule of Propriety that it cannot but merit reprehension—Captn Morrison is released from his Arrest.
                    At the same Court by Adjournment April 29th—Adjutant Thompson of the 9th Pennsylvania Regiment tried for refusing to come whent sent for by Major Nichols—2ndly for treating Major Nichols after coming to him with ill language—acquitted of the first charge, but found guilty of the second and sentenced to be privately reprimanded by the Officer commanding the Brigade.
                    The General remits the sentence from a consideration that the conduct observed towards Mr Thompson must have exceedingly wounded his feelings and excited him to the Warmth of Expression for which he was censured—Adjutant Thompson is released from his Arrest.
                